Citation Nr: 0413271	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-35 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of zero 
percent for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to September 
1975 and from May 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, in July 2003, that granted the 
veteran's claim of entitlement to service connection for 
hearing loss in the left ear, evaluating it as zero percent 
disabling (non-compensable) effective January 10, 2002.  The 
veteran disagreed with this decision in July 2003.  In a 
statement of the case issued to the veteran and his service 
representative in November 2003, the RO concluded that no 
change was warranted in the zero percent evaluation assigned 
to the veteran's service-connected hearing loss in the left 
ear.  The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in December 2003.

Because the veteran has disagreed with the initial disability 
rating of zero percent assigned to his service-connected 
hearing loss in the left ear, the Board has characterized the 
issue as involving the propriety of the initial evaluation 
assigned following the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDING OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Hearing acuity is at worst Level I in the left ear.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
zero percent for hearing loss in the left ear have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In the instant appeal, the issue of the zero percent 
evaluation assigned to the veteran's hearing loss in the left 
ear arose in the July 2003 notice of disagreement.  In 
December 2003, VA's General Counsel issued an opinion 
regarding the applicability of the VCAA to an issue initiated 
in a notice of disagreement.  See VAOPGCPREC 8-03.  In that 
opinion the General Counsel held that, although VA must 
notify a claimant of the evidence needed to substantiate a 
claim on receipt of a complete or substantially complete 
application, VA is not obligated to inform the claimant of 
the evidence needed to support an issue that is initially 
raised in a notice of disagreement if VA has already given 
the section 5103(a) notice regarding the original claim.  
VA's Office of General Counsel indicated that when VA 
receives a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate his original claim of entitlement to 
service connection for hearing loss in the left ear.  In a 
letter dated in March 2002, after the receipt of a 
substantially complete application for VA benefits and prior 
to the initial adjudication of the claim, the RO notified the 
veteran and his service representative of what records VA 
would attempt to obtain on behalf of the veteran, what 
records the veteran was expected to provide in support of his 
claim, and the need to submit any evidence that is related to 
his claim.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran and his representative also were 
provided with a copy of the appealed rating decision and a 
statement of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim and 
the requirement to submit medical evidence that established 
entitlement to an initial disability rating in excess of zero 
percent for hearing loss in the left ear.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, private treatment records, 
and VA treatment records and examination.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim of entitlement to an initial disability rating in 
excess of zero percent for hearing loss in the left ear poses 
no risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

As relevant to the currently appealed claim, the evidence 
submitted includes a report of private audiology examination 
in December 2001, a report of VA audiology examination in 
September 2003, and lay statements.

A review of the private audiology examination in December 
2001 reveals that the veteran presented with a history of 
hearing loss for several years since his separation from 
service.  The veteran reported that he had been told at the 
time of his separation from service that he had a 19 percent 
hearing loss but he did not have any old audiograms from that 
time.  He also reported that he had done a lot of rifle 
firing during service.  Physical examination of the veteran 
revealed that his ear canals were clear, the tympanic 
membranes were intact, and the remainder of the examination 
was unremarkable.  Audiometric testing revealed a high 
frequency sensorineural hearing loss consistent with the 
veteran's history of noise exposure.  The audiometric test 
appears to show the following in pure tone thresholds in 
decibels (dB):






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
25
25
LEFT
5
10
10
45
50

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The private examiner noted that the 
veteran's left ear was slightly worse than his right ear by 
about 10 to 15 decibels and that the difference in hearing 
loss could be attributed to the veteran's reported in-service 
rifle firing.  

In a statement received at the RO in July 2003, the veteran 
contended that he had been advised on his discharge from 
service that he had a 19 percent hearing loss due to in-
service tank duty.  He also contended that his in-service 
hearing loss was due to exposure to 50-caliber machine guns 
while working as an assistant tank instructor.

On VA audiology examination in September 2003, the veteran 
complained of progressive bilateral hearing loss since 
approximately 1980.  He reported a history of in-service 
noise exposure from light tanks, 50-caliber machine guns, and 
that no hearing protection was issued during service.  He 
stated that he had been exposed to loud noises during post-
service employment as a police officer, although hearing 
protection was always available post-service.  Physical 
examination of the veteran revealed that the puretone 
threshold average was 19 dB in the right ear and 30 dB in the 
left ear.  Tympanometry indicated normal middle ear pressure 
and compliance bilaterally.  Acoustic reflexes were present 
at normal levels bilaterally.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
30
30
LEFT
10
15
10
55
40


Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The audiologist concluded that the 
hearing loss was at least as likely as not related to the 
veteran's reported in-service noise exposure.  The impression 
was normal hearing sensitivity with a high frequency hearing 
loss in the right ear and a mild sensorineural hearing loss 
in the left ear.

In a statement on his substantive appeal (VA Form 9) received 
at the RO in December 2003, the veteran contended that he was 
entitled to an initial disability rating in excess of zero 
percent for service-connected hearing loss in the left ear 
because a hearing test at his separation physical examination 
in 1980 "clearly showed I suffered significant hearing loss 
prior to my release from the service."  He stated that his 
hearing could not have improved since his separation from 
service, and the 1980 test results were more accurate than 
his more recent results.  


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected hearing loss in 
the left ear is more disabling than currently, and initially, 
evaluated.

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

The Court also has held that disability evaluations for 
hearing impairment are derived by a mechanical application of 
the VA Schedule for Rating Disabilities (hereinafter, 
"Rating Schedule") to the numeric designation after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Under the Rating Schedule, the basic method of rating hearing 
loss is based on examination results including a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test of puretone decibel thresholds at 1000, 2000, 
3000, and 4000 Hertz, with an average puretone threshold 
obtained by dividing these thresholds by four.  Once these 
test results have been obtained, employing Table VI, a Roman 
numeral designation of auditory acuity level for hearing 
impairment is ascertained based on a combination of the 
percent of speech discrimination and puretone threshold 
average.  Where impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear is assigned a Roman 
numeral designation of I.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2003).

The Rating Schedule also provides an alternative method of 
rating hearing loss in defined instances of exceptional 
patterns of hearing loss.  In such exceptional cases, the 
Roman numeral designation for hearing loss in one ear may be 
based only on puretone threshold average, using Table VIA.  
38 C.F.R. §§ 4.85(c), 4.86 (2003).  38 C.F.R. § 4.86(a) 
provides that, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either 38 C.F.R. § 4.85, Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (b) provides 
that, when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either 38 C.F.R. § 4.85, Table VI or 
Table VIA, whichever results in the higher numeral.  That 
Roman numeral designation will then be elevated to the next 
higher Roman numeral.  Each ear is evaluated separately.  See 
38 C.F.R. § 4.86 (2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to an initial disability rating in 
excess of zero percent for hearing loss in the left ear at 
any time since the award of service connection.  
Specifically, the results of audiometric testing at the 
veteran's VA audiology examination in September 2003 merit a 
designation of I for the service-connected hearing loss in 
the left ear.  Because hearing loss is service-connected only 
in the left ear, a designation of I is assigned to the 
veteran's right ear.  See 38 C.F.R. § 4.85, Table VI (2003).  
The findings on the private audiology examination in December 
2001 are consistent with those on VA examination and likewise 
would result in a designation of I in the left ear.

The pertinent results of audiometric testing obtained at the 
veteran's December 2001 and September 2003 audiology 
examinations do not demonstrate that he is entitled to an 
initial disability rating in excess of zero percent for his 
service-connected hearing loss in the left ear at any time 
since the effective date of the award of service connection.  
None of these results demonstrate puretone thresholds in all 
four frequencies of 55 decibels or more or a puretone 
threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Finally, as an exceptional 
pattern of hearing impairment has not been demonstrated, 
38 C.F.R. § 4.86 is not applicable.  Id.

With respect to the specific contention advanced by the 
veteran in his substantive appeal (VA Form 9) that, because 
his separation physical examination in 1980 documented in-
service hearing loss, he is entitled to an initial disability 
rating in excess of zero percent for service-connected 
hearing loss in the left ear, the Board observes that 
pertinent law and regulations provide that the effective date 
of an evaluation based on an original claim or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See generally 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
Here, the effective date of the veteran's entitlement to 
service connection for hearing loss in the left ear is 
January 10, 2002, the date that his claim was received by VA.  
Thus, it is the level of disability shown from January 2002 
to the present time that determines the evaluation assigned.  
The level of hearing loss noted in service, more than 20 
years ago, while pertinent to a determination of service 
connection, has no bearing on the level of disability shown 
during the course of this appeal.  See Fenderson, 12 Vet. 
App. at 126 (evaluation of the medical evidence since the 
grant of service connection is required.)  Accordingly, any 
hearing loss noted in his service medical records cannot 
serve to assign a higher schedular rating 20 years after-the-
fact.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected hearing loss in 
the left ear presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the veteran has not claimed and 
the evidence does not show that his service-connected hearing 
loss in the left ear interferes markedly with employment 
(i.e., beyond that contemplated in the assigned rating), 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not support assigning an initial 
disability rating in excess of zero percent to the veteran's 
hearing loss in the left ear.

For the reasons and bases discussed above, the Board finds 
that the veteran is not entitled to an initial disability 
rating in excess of zero percent for hearing loss in the left 
ear.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2003).  The appeal is denied.


ORDER

Entitlement to an initial disability rating in excess of zero 
percent for hearing loss in the left ear is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



